196 S.W.3d 636 (2006)
STATE of Missouri, Plaintiff/Respondent,
v.
Jason MERRIWEATHER, Defendant/Appellant.
No. ED 86385.
Missouri Court of Appeals, Eastern District, Division One.
June 6, 2006.
Motion for Rehearing and/or Transfer Denied July 18, 2006.
*637 Scott Thompson, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Attorney General, Robert J. (Jeff) Bartholomew, Assistant Attorney General, Jefferson City, MO, for respondent.
Before MARY K. HOFF, P.J. and CLIFFORD H. AHRENS, J. and PATRICIA L. COHEN, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 18, 2006.

ORDER
PER CURIAM.
Jason Merriweather (Defendant) appeals from the trial court's judgment and sentence imposed (judgment) after a jury found him guilty of forcible sodomy, in violation of Section 565.110 RSMo 2000[1]. The trial court sentenced Defendant to ten years in the Missouri Department of Corrections.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All subsequent statutory references are to RSMo 2000, unless otherwise noted.